Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant’s election of Group I and species (introduced PPXY domain; cells that comprise a kinase inhibitor that is not made by the cells and which inhibits a kinase that can phosphorylate the Y amino acid of the PPXY domain; infected with a wild type arenavirus, wherein the cells are characterized by a) comprising a kinase inhibitor that is not produced by the cells; introduced PPXY domain) in the reply filed on 10/6/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 4, 6, 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2020.
Claims 1, 2, 5, 7-9, 18, 19 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 9/6/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: p. 38 contains a sequence that needs a SEQ ID NO:.
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 
Appropriate correction is required.

Abstract
4. The abstract of the disclosure is objected to because: the abstract is too long.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

5. Claims 18, 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 18, 19 recite “cell culture”. Such a recitation is interpreted as reading upon human organisms. To overcome this rejection, the claims should be amended to recite “An isolated host cell culture” or “The isolated host cell culture of …”.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 1, 2, 5, 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
See claims 1, 2, 5, 7, 9 as filed 9/6/2018.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 1, 2, 5, 7-9 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to an ineligible product as further detailed below.
In this case, claims 1, 2, 5, 7-9 recite, read on, or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, naturally occurring arenavirus) that is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).
Claims 1, 2, 5, 7-9 recite “modified arenavirus comprising an introduced PPXY domain”. The claim language “modified arenavirus comprising an introduced PPXY domain” as well as “is produced by cells…” (as recited in claims 7-9) is interpreted as product by process language, wherein “modified arenavirus comprising an introduced PPXY domain” is considered to merely read upon arenavirus with PPXY domain (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966)). 
In this case, arenavirus is already considered to have PPXY domain. For example, Harty et al. (cited below) teaches arenaviruses such as Lassa fever (LFV) and Junin (JUNV)[0003]; wherein PPxY motif is present in the matrix proteins [0005]. Further, in view of the instant claim language that recites no additional features or characteristics beyond PPXY domain, the modification is considered to merely read upon presence of PPXY domain in the arenavirus. Further, the term “modified” does not appear to contain an express limited definition according to the instant specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, as to claim 5, modified Old World arenavirus is considered to read upon naturally occurring Old World arenavirus (See Huang et al. (cited below) teaching wherein Old World (OW) arenavirus Lassa fever virus (LASV) is the causative agent of Lassa fever disease in humans (p. 7079)).
Thus, the claimed product of “modified arenavirus comprising introduced PPXY domain” is not markedly different from its naturally occurring counterpart (See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf  ; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3).  Claims 1, 2, 5, 7-9 read on naturally occurring arenavirus and does not show a difference in characteristics between the claimed virus and naturally occurring virus. Thus the claims also read upon naturally occurring virus, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
Thus the claimed product of arenavirus is not markedly different from its naturally occurring counterpart (see Part I. A.3 of the Interim Eligibility Guidance, Example 2, p. 29). Thus the claims also read upon naturally occurring virus, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ) 
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
As to claim 9 reciting “wherein the modified arenavirus is present in a pharmaceutical formulation”, the formulation, reads on, for example, water, as there is no indication that mixing these components changes the structure, function, or other properties of the virus (See Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3). Thus the claimed formulation does not display markedly different characteristics compared to the naturally occurring counterparts. Additionally, as solution is considered an additional element to the virus, mixing the virus with water does not markedly change the characteristics of either component, because each component is considered to have the same properties in the mixture as it had alone. In addition, using a solution carrier is well-understood, routine and convention when recited at this high level of generality and does not meaningfully limit that claim. Thus, the claim as a whole does not amount to significantly more than each component by itself. 
Therefore, claims 1, 2, 5, 7-9 do not recite eligible subject matter under 35 U.S.C.101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a population of arenaviruses … wild type arenavirus”.
Claim 19 recites “the population of the arenaviruses comprise modified arenaviruses”.
As to claim 18, it is not clear what the relationship of the “wild type arenavirus” is to the “population of arenaviruses”. It is not clear if the population of arenaviruses refers to the wild type arenavirus or not. Further and similarly, it is not clear in claim 19 what the relationship of the modified arenaviruses is to the “population of arenaviruses”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 1, 2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jira et al. (US20030092145)(See PTO-892: Notice of References Cited) as evidenced by Harty et al. (US20170174678)(See PTO-892: Notice of References Cited).
See claims 1, 2, 7-9 as filed 9/6/2018.
Jira et al. teaches: arenavirus [0022](as recited in claim 1; see also the 35 U.S.C. 101 rejection above); as well as inactivated arenavirus (claim 2 of Jira et al.), interpreted to also read upon a modified arenavirus (as recited in claim 1); including pharmaceutical composition [0014](as recited in claim 9).
It is noted that PPXY domains (as recited in claims 1, 2) are considered to be already included in arenavirus. Harty et al. is cited in support of Jira et al. to teach arenaviruses such as Lassa fever (LFV) and Junin (JUNV)[0003]; wherein PPxY motif is present in the matrix proteins [0005].
As to claims 7-9, such claims are interpreted as a product-by-process reading on modified arenavirus comprising PPXY domain (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). As Jira et al. teaches modified arenavirus and PPXY domains are considered to be already included in arenavirus (as evidenced by Harty et al.), and absent other features, in view of the product by process language, the arenavirus as taught by Jira et al. is considered to meet the limitations of claims 7-9.
Thus, instant claims 1, 2, 7-9 are considered to anticipated by or, in the alternative, obvious over Jira et al. as evidenced by Harty et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jira et al. as evidenced by Harty et al. as applied to claims 1, 2, 7-9 above, and further in view of Huang et al. (“Highly Pathogenic New World and Old World Human Arenaviruses Induce Distinct Interferon Responses in Human Cells,”, Journal of Virology, Vol. 89, No. 14: 7070-7088 (2015))(See PTO-892: Notice of References Cited).
See claim 5 as filed 9/6/2018.
See the teachings of Jira et al. as evidenced by Harty et al. above.
Jira et al. as evidenced by Harty et al. does not teach the Old World virus.
Huang et al. teaches Old World arenavirus (p. 7079).
One of ordinary skill in the art would have been motivated to use Old World strain as taught by Huang et al. as arenavirus as taught by Jira et al. as evidenced by Harty et al. Jira et al. as evidenced by Harty et al. teach arenavirus, and Huang et al. teaches such an arenavirus (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using Old World strain as taught by Huang et al. as arenavirus as taught by Jira et al. as evidenced by Harty et al. There would have been a reasonable expectation of success given the underlying materials (arenavirus as taught by Huang et al. and Jira et al. as evidenced by Harty et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mercer et al. (US20100272706)(See PTO-892: Notice of References Cited) as evidenced by Harty et al. (US20170174678)(cited above).
See claims 18, 19 as filed 9/6/2018. 
See also the 35 U.S.C. 112(b) rejection above.
Mercer et al. teaches: identification of agents for treatment of infections caused by any virus, including arenavirus group [0036]; including methods comprising contacting a cell with a kinase inhibitor and virus and determining whether the kinase inhibitor inhibits infection of the cell by the virus [0011](as recited in claim 18 reciting cell culture, virus, cells comprising kinase inhibitor that is not produced by the cells). It is noted that PPXY domain (as recited in claim 19 as part of modified arenavirus comprising PPXY domain as part of population of arenavirus) is considered to be already included in arenavirus (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). Harty et al. is cited in support of Mercer et al. to teach arenaviruses such as Lassa fever (LFV) and Junin (JUNV)[0003]; wherein PPxY motif is present in the matrix proteins [0005].
In view of the teachings of Mercer et al., one of ordinary skill in the art would have been motivated to contact cell populations infected with a wild type arenavirus with kinase inhibitor in order to determine wither the kinase inhibits infection of cells by the virus.
One of ordinary skill in the art would have had a reasonable expectation of success for contacting cells infected with a wild type arenavirus with kinase inhibitor. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648